Citation Nr: 1604208	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-31 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2005 to November 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas that denied service connection for an upper back disorder.  

This case was initially before the Board in February 2014, when it was remanded to the RO for further development, including a VA examination.  The case was also before the Board in April 2015, when it was remanded to the RO again for further development, to include a VA examination.

The record reflects that in August 2015 and October 2015, the Veteran was contacted by telephone and he expressed intent to withdraw his claim.  However, he did not expressly do so in writing, as requested by the RO in an email correspondence in August 2015 and by a letter in October 2015.  Consequently, the Board finds that the appeal has not been withdrawn pursuant to 38 C.F.R. § 20.204(a), and that it retains jurisdiction to decide the claim. 


FINDING OF FACT

The Veteran does not have a ratable back disability related to service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An August 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate. 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran was afforded a VA examination in November 2010, which was deemed insufficient to decide the claim.  The Veteran's service treatment records and pertinent post-service treatment records have been secured.  The Board's remand in February 2014 requested a VA examination to determine the nature of any back disability and whether any such disability was related to service.  In addition, the examiner was requested to address missing radiographic testing deemed necessary by the 2010 examiner.  The resulting April 2014 medical opinion noted that there was a CT scan and extension and flexion X-rays performed on the cervical spine on December 16, 2010 which were normal and that the MRI scan of the thoracic spine revealed no abnormalities except for an asymptomatic congenital finding.  The physician opined that the Veteran's claimed condition was less likely as not incurred in or caused by the claimed in service injury.  The physician had reviewed the record and noted that an in-person examination was performed.  A VA examination was scheduled in September 2014 but was thereafter cancelled by the Veteran because he desired to withdraw his claim.

The April 2015 Board remand noted that the record reflected that the Veteran desired to withdraw his claim but had not signed a document to that effect.  The remand requested notification letters regarding a VA examination that was cancelled because the Veteran desired to withdraw his claim; requested VA treatment records; requested that the Veteran be contact to identify any private treatment for the back; and requested that another VA examination be scheduled.

Another examination was scheduled for June 2015.  That examination was cancelled and the Veteran was contacted because the examining facility (the Houston VA Medical Center) had been informed that the Veteran wished to withdraw his appeal.  An August 2015 telephonic contact with the Veteran noted again that the Veteran desired to withdraw his appeal.  A subsequent report of telephonic contact in October 2015 again reported that the Veteran "does indeed say that he want to withdraw his appeal."  Therefore a VA examination was not rescheduled.  Despite his repeated oral communications expressing his desire to withdraw his appeal and multiple written, telephonic and e-mail requests that he submit a writing to that effect, he never submitted any written withdrawal statement.

In this case, the Veteran cancelled two scheduled VA examinations and has repeatedly told VAMC and RO personnel that he wishes to withdraw his claim.  While the Veteran has made clear that he desires that his claim been withdrawn, he has not complied with the formal requirements for withdrawal of the claim.  He also did not reply to the April 2015 letter from VA requesting additional evidence or information regarding private treatment providers.

In Wood v. Derwinski, 1 Vet. App 190(1991), the United States Court of Appeals for Veterans Claims noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Under these circumstances, the Board finds that VA has satisfied its duty to assist.  As the Veteran's cooperation is needed to complete the remaining development ordered in two separate Board remands and as he has clearly stymied repeated efforts to develop such evidence (i.e., by cancelling VA examinations and not responding to requests for further evidence), the Board finds that VAs duty to assist is met and that further efforts to obtain information from the Veteran or schedule additional examinations would be futile.  See generally 38 C.F.R. § 3.159(c)(4).  

Factual Background, Legal Criteria, and Analysis

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).  

Initially, the Board notes that the Veteran has failed to cooperate with the VA's attempts to obtain additional information pertinent to his claim.  He did not respond to requests to submit additional information, and prompted the cancellations of two separate VA examinations that were scheduled by indicating that he was withdrawing his appeal (but did not provide written confirmation when asked).  Therefore, the Board will decide the appeal based on the evidence of record, in accordance with 38 C.F.R. § 3.655.

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran contends that service connection is warranted for an upper back disability, as it was incurred from an injury that occurred during service.  He states that he tried to receive treatment from the VA upon discharge, but was not able to because of his work schedule and his distance from the VAMC.  He said he has essentially self-medicated with over the counter medicine for years.  

The Veteran served on active duty from June 2005 to November 2007.  His service treatment records show that examination of the Veteran's spine was normal at the time of his enlistment examination in January 2005.  The enlistment exam also notes that the Veteran never experienced recurrent neck or back pain.  

The Veteran, in the course of his approximately 2.5 years of active service, was seen for complaints of mid to upper back pain on several occasions, beginning in June 2005 during basic training with gradual onset of back pain.  Records, including chiropractic treatment records, reveal that on most occasions the diagnosis was "back pain;" however muscle spasm was also diagnosed.  A July 2006 physical profile serial report included a diagnosis of lumbar degenerative disc disease; however, May 2006 X-rays of the thoracic spine were normal.  In July 2007, the Veteran reported that chiropractic treatment had not helped; he took ibuprofen to manage the pain when it flared.  In October 2007 muscle spasms, in relation to left upper back pain, were diagnosed.

Post-service medical records include VA outpatient medical records, first dated in July 2010.  An August 2010 primary care note shows that the Veteran reported having middle back pain since 2006 with a diagnosis of "rib seperated [sic] from spine".  He complained of back pain that increased with exercise.  The assessment was back pain.  An X-ray of the back at that time was reported to be normal.

The Veteran was afforded a VA examination in November 2010, at which time he reported developing middle and upper back pain during technical training school while carrying a pack.  He complained that he still had intermittent upper back pain on a daily basis.  The examiner noted that X-rays of the Veteran's cervical spine showed straightening of the cervical lordosis.  Magnetic resonance imaging (MRI) of the thoracic spine revealed no evidence of spinal canal stenosis or degenerative spondylosis and an incidental finding of what appeared to be congenital hydromyelia at the lower thoracic spinal cord.  The report also noted that X-rays, taken in December 2010, showed a normal cervical spine, and X-Rays of the thoracic spine in August 2010 were normal.  After completing a full and comprehensive examination of the Veteran, the examining physician did not make a diagnosis.  Rather, the examiner explained that "there was insufficient evidence needed to render a current diagnosis [as] the Veteran did not have a CT scan of the cervical spine and flexion/extension X-ray exam testing on 12/09/10."

Following the 2014 Board remand, an April 2014 medical opinion noted that there was a CT scan and extension and flexion X-rays performed on the cervical spine on December 16, 2010 which were normal and that the MRI scan of the thoracic spine revealed no abnormalities except for an asymptomatic congenital finding.  The physician opined that the Veteran's claimed condition was less likely as not incurred in or caused by the claimed in service injury.  The physician had reviewed the record and noted that it was an in-person examination.  

Further, there is no post-service medical record - VA or private - that discloses a diagnosis or finding of a ratable back disability.  In other words, while the Veteran may have complained of back pain after service, there was no diagnosis of a back disability.  The Board notes that a clinical finding such as pain standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to any back pain complaints has been diagnosed or identified.

It is observed that the MRI of the thoracic spine in October 2010 showed a congenital hyromyelia.  However, this has been determined by the April 2014 VA physician to be an asymptomatic congenital finding.  Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of disability compensation.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such defects may be service connected if they are subject to a superimposed disease or injury during service.  Likewise, a congenital or developmental "disease" may be recognized for service connection purposes if the evidence as a whole shows aggravation in service, See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. pp. 513, (1993).  Regardless, this incidental finding on the MRI does not suffice to show the Veteran has a current disability for VA purposes as the 2014 VA physician found it was asymptomatic.

The Board is aware of the July 2006 physical profile serial report which diagnosed lumbar degenerative disc disease; however, such a diagnosis was not confirmed by X-ray findings at that time.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (Degenerative arthritis must be established by X-ray).  Further, available radiographic evidence with respect to the spine, both during service and after service, does not reveal degenerative changes.  May 2006 X-rays of the thoracic spine were normal.  Also, October 2010 MRI of the thoracic spine, December 2010 CT scan and December 2010 X-rays of the cervical spine were all deemed normal or with no abnormalities (with the exception of the congenital finding discussed above).

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether there is a current diagnosis of a back disability which can be related to documented complaints of back pain in service - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran as to diagnosis and causation have no probative value.  

As the record now stands, post-service evidence does not show a diagnosis of a ratable back disability.  In the absence of satisfactory proof that the Veteran has a current diagnosis, there is no valid claim of service connection for such disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, the April 2014 VA examiner provided a medical opinion stating that the Veteran's claimed back disorder was not related to service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A § 5107.


ORDER

Service connection for a back disability is denied.



____________________________________________
M.C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


